322 S.W.3d 638 (2010)
STATE of Missouri, Respondent,
v.
Corey K. SMITH, Appellant.
No. ED 93943.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2010.
Brocca L. Smith, Mo. Public Defender Office, St. Louis, MO, for appellant.
Chris A. Koster, Attorney General, Shaun J. Mackelprang, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Corey Smith ("Defendant") appeals from the judgment upon his convictions of murder in the second degree, Section 565.021, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000, for which Defendant was sentenced as a prior offender to twenty years' imprisonment on each count to be served concurrently. Defendant asserts the trial court erred in allowing the State to comment regarding Defendant's failure to provide an exculpatory statement to the police. Defendant also maintains the trial court erred in failing to sua sponte declare a mistrial when the State improperly misstated the applicable self-defense law in its closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).